Exhibit 10.1
 
 
INFORMATICA CORPORATION
 
EMPLOYEE STOCK PURCHASE PLAN
 
(Effective May 22, 2008)
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

                      Page  
Section 1 PURPOSE
    A-1  
Section 2 DEFINITIONS
    A-1  
2.1
  “1934 Act”     A-1  
2.2
  “Board”     A-1  
2.3
  “Code”     A-1  
2.4
  “Committee”     A-1  
2.5
  “Common Stock”     A-1  
2.6
  “Company”     A-1  
2.7
  “Compensation”     A-1  
2.8
  “Eligible Employee”     A-1  
2.9
  “Employee”     A-2  
2.10
  “Employer” or “Employers”     A-2  
2.11
  “Enrollment Date”     A-2  
2.12
  “Grant Date”     A-2  
2.13
  “Participant”     A-2  
2.14
  “Plan”     A-2  
2.15
  “Purchase Date”     A-2  
2.16
  “Purchase Period”     A-2  
2.17
  “Subsidiary”     A-2  
Section 3 SHARES SUBJECT TO THE PLAN
    A-2  
3.1
  Number Available     A-2  
3.2
  Adjustments     A-2  
Section 4 ENROLLMENT
    A-3  
4.1
  Participation     A-3  
4.2
  Payroll Withholding and Contribution     A-3  
Section 5 OPTIONS TO PURCHASE COMMON STOCK
    A-3  
5.1
  Grant of Option     A-3  
5.2
  Duration of Option     A-3  
5.3
  Number of Shares Subject to Option     A-3  
5.4
  Other Terms and Conditions     A-4  
Section 6 PURCHASE OF SHARES
    A-4  
6.1
  Exercise of Option     A-4  
6.2
  Delivery of Shares     A-4  
6.3
  Exhaustion of Shares     A-4  
6.4
  Tax Withholding     A-4  
Section 7 WITHDRAWAL
    A-5  
7.1
  Withdrawal     A-5  
Section 8 CESSATION OF PARTICIPATION
    A-5  
8.1
  Termination of Status as Eligible Employee     A-5  
Section 9 DESIGNATION OF BENEFICIARY
    A-5  
9.1
  Designation     A-5  
9.2
  Changes     A-5  
9.3
  Failed Designations     A-5  
Section 10 ADMINISTRATION
    A-6  
10.1
  Plan Administrator     A-6  
10.2
  Actions by Committee     A-6  
10.3
  Powers of Committee     A-6  
10.4
  Decisions of Committee     A-6  
10.5
  Administrative Expenses     A-6  
10.6
  Eligibility to Participate     A-7  
10.7
  Indemnification     A-7  
Section 11 AMENDMENT, TERMINATION, AND DURATION
    A-7  
11.1
  Amendment, Suspension, or Termination     A-7  
11.2
  Duration of the Plan     A-8  
Section 12 GENERAL PROVISIONS
    A-8  


A-i



--------------------------------------------------------------------------------



 



                      Page  
12.1
  Participation by Subsidiaries     A-8  
12.2
  Inalienability     A-8  
12.3
  Severability     A-8  
12.4
  Requirements of Law     A-8  
12.5
  Compliance with Rule 16b-3     A-8  
12.6
  No Enlargement of Employment Rights     A-8  
12.7
  Apportionment of Costs and Duties     A-8  
12.8
  Construction and Applicable Law     A-8  
12.9
  Captions     A-9  
12.10
  Automatic Transfer to Low Price Option Period     A-9  



A-ii



--------------------------------------------------------------------------------



 



INFORMATICA CORPORATION
 
EMPLOYEE STOCK PURCHASE PLAN
 
Section 1

 
PURPOSE
 
Informatica Corporation hereby establishes the Informatica Corporation Employee
Stock Purchase Plan (the “Plan”), in order to provide eligible employees of the
Company with the opportunity to purchase Common Stock through payroll deductions
or, if payroll deductions are not permitted under local laws, through other
means as specified by the Committee. The Plan is effective as of May 22, 2008
upon approval by an affirmative vote of the holders of a majority of the Shares
that are present in person or by proxy and entitled to vote at the 2008 Annual
Meeting of Stockholders of the Company. The Plan is intended to qualify as an
employee stock purchase plan under Section 423(b) of the Code, although the
Company makes no undertaking or representation to maintain such qualification.
 
Section 2

 
DEFINITIONS
 
2.1 “1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific Section of the 1934 Act or regulation thereunder shall include
such Section or regulation, any valid regulation promulgated under such Section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such Section or regulation.
 
2.2 “Board” means the Board of Directors of the Company.
 
2.3 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific Section of the Code or regulation thereunder shall include such Section
or regulation, any valid regulation promulgated under such Section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such Section or regulation.
 
2.4 “Committee” shall mean the committee appointed by the Board to administer
the Plan. Any member of the Committee may resign at any time by notice in
writing mailed or delivered to the Secretary of the Company.
 
2.5 “Common Stock” means the common stock of the Company.
 
2.6 “Company” means Informatica Corporation, a Delaware corporation.
 
2.7 “Compensation” means a Participant’s base wages, excluding any overtime,
bonuses, allowances or shift differential. The Committee, in its discretion,
may, on a uniform and nondiscriminatory basis, establish a different definition
of Compensation prior to an Enrollment Date for all options to be granted on
such Enrollment Date.
 
2.8 “Eligible Employee” means every Employee of an Employer, except (a) any
Employee who immediately after the grant of an option under the Plan, would own
stock and/or hold outstanding options to purchase stock possessing five percent
(5%) or more of the total combined voting power or value of all classes of stock
of the Company or of any Subsidiary of the Company (including stock attributed
to such Employee pursuant to Section 424(d) of the Code), or (b) as provided in
this Section 2.8. The Committee, in its discretion, from time to time may, prior
to an Enrollment Date for all options to be granted on such Enrollment Date,
determine (on a uniform and nondiscriminatory basis) that an Employee shall not
be an Eligible Employee if he or she: (1) has not completed the required length
of service with the Company, if any, as such length may be determined by the
Committee in its discretion (such length of required service not to exceed two
(2) years), (2) customarily works not more than twenty (20) hours per week (or
such lesser period of time as may be determined by the Committee in its
discretion), (3) customarily works not more than five (5) months per calendar
year (or such lesser period of time as may be determined by the Committee in its
discretion), (4) is an officer or other manager, or (5) is a highly compensated
employee under Section 414(q) of the Code. An Employee who otherwise is an
Eligible Employee shall be treated as continuing to be such while the Employee
is on sick leave or other leave of absence approved in writing by the Employer,
except that if the period of leave exceeds ninety (90) days and the Employee’s
right to


A-1



--------------------------------------------------------------------------------



 



reemployment is not guaranteed by statute or contract, he or she shall cease to
be an Eligible Employee on the 91st day of such leave. Until and unless
determined otherwise by the Committee, Eligible Employees shall exclude each
Employee (other than as excluded by subsection (a) of this Section 2.8) of an
Employer who is customarily employed by the Company and/or a Subsidiary to work
less than or equal to twenty (20) hours per week or five (5) months per calendar
year.
 
2.9 “Employee” means an individual who is a common-law employee of any Employer,
whether such employee is so employed at the time the Plan is adopted or becomes
so employed subsequent to the adoption of the Plan.
 
2.10 “Employer” or “Employers” means any one or all of the Company and those
Subsidiaries which, with the consent of the Board or the Committee, have adopted
the Plan or have been designated by the Board or the Committee in writing as an
Employer for purposes of participation in the Plan. With respect to a particular
Participant, Employer means the Company or Subsidiary, as the case may be, that
directly employs the Participant.
 
2.11 “Enrollment Date” means such dates as may be determined by the Committee,
in its discretion and on a uniform and nondiscriminatory basis, from time to
time.
 
2.12 “Grant Date” means any date on which a Participant is granted an option
under the Plan.
 
2.13 “Participant” means an Eligible Employee who (a) has become a Participant
in the Plan pursuant to Section 4.1 and (b) has not ceased to be a Participant
pursuant to Section 8 or Section 9.
 
2.14 “Plan” means the Informatica Corporation Employee Stock Purchase Plan, as
set forth in this instrument and as hereafter amended from time to time.
 
2.15 “Purchase Date” means such dates on which each outstanding option granted
under the Plan shall be exercised (except in such instance in which the Plan has
been terminated), as may be determined by the Committee, in its discretion and
on a uniform and nondiscriminatory basis from time to time prior to an
Enrollment Date for all options to be granted on such Enrollment Date.
 
2.16 “Purchase Period” means the period beginning on such date as may be
determined by the Committee, in its discretion and on a uniform and
nondiscriminatory basis, and ending on a Purchase Date.
 
2.17 “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent (50%)
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
 
Section 3

 
SHARES SUBJECT TO THE PLAN
 
3.1 Number Available.  A maximum of eight million eight hundred fifty thousand
(8,850,000) shares of Common Stock shall be available for issuance pursuant to
the Plan. Shares issued under the Plan may be newly issued shares or treasury
shares.
 
3.2 Adjustments.  In the event of any reorganization, recapitalization, stock
split, reverse stock split, dividend or distribution (whether in the form of
cash, shares, other securities or other property), spin off, combination of
shares, merger, consolidation, offering of rights or other change in the capital
structure of the Company, the Committee shall adjust the number, kind and
purchase price of the shares available for purchase under the Plan, the per
person share number limits on purchases and the purchase price and number of
shares subject to any option under the Plan which has not yet been exercised so
as to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan.


A-2



--------------------------------------------------------------------------------



 



Section 4

 
ENROLLMENT
 
4.1 Participation.  Each Eligible Employee may elect to become a Participant by
enrolling or re-enrolling in the Plan effective as of any Enrollment Date. In
order to enroll, an Eligible Employee must complete, sign and submit to the
Company an enrollment form in such form, manner and by such deadline as may be
specified by the Committee from time to time, in its discretion and on a
nondiscriminatory basis, and which may be in electronic form. Any Participant
whose option expires and who has not withdrawn from the Plan shall be
automatically re-enrolled in the Plan on the Enrollment Date immediately
following the Purchase Date on which his or her option expires.
 
4.2 Payroll Withholding and Contribution.  On his or her enrollment form, each
Participant must elect to make Plan contributions via payroll withholding from
his or her Compensation or, if payroll withholding is not permitted under local
laws, via such other means as specified by the Committee. Pursuant to such
procedures as the Committee may specify from time to time (which may be in
electronic form), a Participant may elect to have withholding equal to, or
otherwise contribute, a whole percentage from one percent (1%) to twenty percent
(20%) (or such greater or lesser percentage or dollar amount that the Committee
may establish from time to time, in its discretion and on a uniform and
nondiscriminatory basis, for all options to be granted on any Enrollment Date.
If permitted by the Committee, a Participant instead may elect to have a
specific amount withheld or to contribute a specific amount, in dollars or in
the applicable local currency, subject to such uniform and nondiscriminatory
rules as the Committee in its discretion may specify. A Participant may elect to
increase or decrease his or her rate of payroll withholding or contribution by
submitting an election (which may be in electronic form) in accordance with, and
if and to the extent permitted by, procedures established by the Committee from
time to time, which may, if permitted by the Committee, include a decrease to
zero percent (0%); provided, however, that unless determined otherwise by the
Committee, a decrease to zero percent (0%) shall be deemed a withdrawal from the
Plan. A Participant may stop his or her payroll withholding or contribution by
submitting an election in accordance with and to the extent permitted by
procedures as may be established by the Committee from time to time. In order to
be effective as of a specific date, an enrollment election must be received by
the Company no later than the deadline specified by the Committee, in its
discretion and on a nondiscriminatory basis, from time to time. Any Participant
who is automatically re-enrolled in the Plan shall be deemed to have elected to
continue his or her payroll withholding or contributions at the percentage last
elected by the Participant. Notwithstanding the foregoing, to the extent
necessary to comply with Section 423(b)(8) of the Code and Section 5.3 of the
Plan, the Company may automatically decrease a Participant’s payroll deductions
to zero percent (0%) at any time during an option period. Under such
circumstances, payroll deductions shall recommence at the rate provided in such
Participant’s enrollment form at the beginning of the first Purchase Period
which is scheduled to end in the following calendar year, unless terminated by
the Participant as provided in Section 7 of the Plan.
 
Section 5

 
OPTIONS TO PURCHASE COMMON STOCK
 
5.1 Grant of Option.  On each Enrollment Date on which the Participant enrolls
or re-enrolls in the Plan, he or she shall be granted an option to purchase
shares of Common Stock.
 
5.2 Duration of Option.  Each option granted under the Plan shall expire on the
earliest to occur of (a) the completion of the purchase of shares on the last
Purchase Date occurring within 27 months of the Grant Date of such option,
(b) such shorter option period as may be established by the Committee from time
to time, in its discretion and on a uniform and nondiscriminatory basis, prior
to an Enrollment Date for all options to be granted on such Enrollment Date, or
(c) the date on which the Participant ceases to be such for any reason.
 
5.3 Number of Shares Subject to Option.  The maximum number of shares available
for purchase by each Participant under the option or on any given Purchase Date
shall be established by the Committee from time to time prior to an Enrollment
Date for all options to be granted on such Enrollment Date, subject to this
Section 5.3. Unless and until otherwise determined by the Committee, a
Participant may not purchase more than five thousand shares (subject o
adjustment in accordance with Section 3.2) on any given Purchase Date.
Notwithstanding any contrary


A-3



--------------------------------------------------------------------------------



 



provision of the Plan, to the extent required under Section 423(b) of the Code,
an option (taken together with all other options then outstanding under this
Plan and under all other similar employee stock purchase plans of the Employers)
shall not give the Participant the right to purchase shares at a rate which
accrues in excess of $25,000 of fair market value at the applicable Grant Dates
of such shares in any calendar year during which such Participant is enrolled in
the Plan at any time.
 
5.4 Other Terms and Conditions.  Each option shall be subject to the following
additional terms and conditions:
 
(a) payment for shares purchased under the option shall be made only through
payroll withholding under Section 4.2, unless payroll withholding is not
permitted under local laws as determined by the Committee, in which case the
Participant may contribute by such other means as specified by the Committee;
 
(b) purchase of shares upon exercise of the option shall be accomplished only in
accordance with Section 6.1;
 
(c) the price per share under the option shall be determined as provided in
Section 6.1, subject to adjustment pursuant to Section 3.2; and
 
(d) the option in all respects shall be subject to such other terms and
conditions, applied on a uniform and nondiscriminatory basis, as the Committee
shall determine from time to time in its discretion.
 
Section 6

 
PURCHASE OF SHARES
 
6.1 Exercise of Option.  Subject to Section 6.2 and the limits established under
Section 5.3, on each Purchase Date, the funds then credited to each
Participant’s account shall be used to purchase whole shares of Common Stock.
Any cash remaining after whole shares of Common Stock have been purchased or
that exceed the $25,000 cap described in Section 5.3 above, shall be refunded to
the Participant without interest (except as otherwise required under local
laws). The price per Share of the Shares purchased under any option granted
under the Plan shall be determined by the Committee from time to time, in its
discretion and on a uniform and nondiscriminatory basis, for all options to be
granted on an Enrollment Date. However, in no event shall the price be less than
eighty-five percent (85%) of the lower of:
 
(a) the closing price per Share on the Grant Date for such option on the NASDAQ
Global Select Market; or
 
(b) the closing price per Share on the Purchase Date on the NASDAQ Global Select
Market.
 
If a closing price is not available on the Grant Date or Purchase Date, then the
closing price per Share referred to in 6.1(a) and (b) above shall refer to the
closing price per Share on the first NASDAQ Global Select Market trading day
immediately following the Grant Date or preceding the Purchase Date,
respectively.
 
6.2 Delivery of Shares.  As directed by the Committee in its sole discretion,
shares purchased on any Purchase Date shall be delivered directly to the
Participant or to a custodian or broker, if any, designated by the Committee to
hold shares for the benefit of the Participants. As determined by the Committee
from time to time, such shares shall be delivered as physical certificates or by
means of a book entry system.
 
6.3 Exhaustion of Shares.  If at any time the shares available under the Plan
are over-enrolled, enrollments shall be reduced to eliminate the
over-enrollment, as the Committee determines, which determination shall be on a
uniform and nondiscriminatory manner. For example, the Committee may determine
that such reduction method shall be “bottom up”, with the result that all option
exercises for one share shall be satisfied first, followed by all exercises for
two shares, and so on, until all available shares have been exhausted. Any funds
that, due to over-enrollment, cannot be applied to the purchase of whole shares
shall be refunded to the Participants without interest thereon, except as
otherwise required under local laws.
 
6.4 Tax Withholding.  Prior to the delivery of any shares purchased under the
Plan, the Company shall have the power and the right to deduct or withhold, or
require a Participant to remit to the Company, an amount sufficient


A-4



--------------------------------------------------------------------------------



 



to satisfy all tax and social insurance liability obligations and requirements
in connection with the options and shares purchased thereunder, if any,
including, without limitation, all federal, state, and local taxes (including
the Participant’s FICA obligation, if any) that are required to be withheld by
the Company or the employing Subsidiary, the Participant’s and, to the extent
required by the Company (or the employing Subsidiary), the Company’s (or the
employing Subsidiary’s) fringe benefit tax liability, if any, associated with
the grant, vesting, or sale of shares and any other Company (or employing
Subsidiary) taxes the responsibility for which the Participant has agreed to
bear with respect to such shares.
 
Section 7

 
WITHDRAWAL
 
7.1 Withdrawal.  A Participant may withdraw from the Plan by submitting a
withdrawal form to the Company in such form and manner as the Committee may
specify (which may be in electronic form). A withdrawal shall be effective only
if it is received by the Company by the deadline specified from time to time by
the Committee, in its discretion and on a uniform and nondiscriminatory basis.
Unless otherwise determined by the Committee, when a withdrawal becomes
effective, the Participant’s payroll contributions shall cease and all amounts
then credited to the Participant’s account shall be distributed to him or her,
without interest thereon, except as otherwise required under local laws.
 
Section 8

 
CESSATION OF PARTICIPATION
 
8.1 Termination of Status as Eligible Employee.  A Participant shall cease to be
a Participant immediately upon the cessation of his or her status as an Eligible
Employee (for example, because of his or her termination of employment from all
Employers for any reason), except that the Committee, in its discretion and on a
uniform and nondiscriminatory basis, may permit an individual who has ceased to
be an Eligible Employee to exercise his or her option on the next Purchase Date
to the extent permitted by Code Section 423. As soon as practicable after such
cessation, the Participant’s payroll contributions shall cease and all amounts
then credited to the Participant’s account shall be distributed to him or her
without interest thereon, except as otherwise required under local laws.
 
Section 9

 
DESIGNATION OF BENEFICIARY
 
9.1 Designation.  Each Participant may, pursuant to such uniform and
nondiscriminatory procedures as the Committee may specify in its discretion from
time to time, designate one or more Beneficiaries to receive any amounts
credited to the Participant’s account at the time of his or her death.
Notwithstanding any contrary provision of this Section 9, Sections 9.1 and 9.2
shall be operative only after, and for so long as, the Committee determines on a
uniform and nondiscriminatory basis to permit the designation of Beneficiaries.
 
9.2 Changes.  A Participant may designate different Beneficiaries or may revoke
a prior Beneficiary designation at any time by delivering a new designation or
revocation of a prior designation, as applicable, in like manner. Any
designation or revocation shall be effective only if it is received by the
Committee. However, when so received, the designation or revocation shall be
effective as of the date the designation or revocation is executed, whether or
not the Participant still is living, but without prejudice to the Committee on
account of any payment made before the change is recorded. The last effective
designation received by the Committee shall supersede all prior designations.
 
9.3 Failed Designations.  If a Participant dies without having effectively
designated a Beneficiary, or if no Beneficiary survives the Participant, the
Participant’s account shall be payable to his or her estate.


A-5



--------------------------------------------------------------------------------



 



Section 10

 
ADMINISTRATION
 
10.1 Plan Administrator.  The Plan shall be administered by the Committee. The
Committee shall have the authority to control and manage the operation and
administration of the Plan.
 
10.2 Actions by Committee.  Each decision of a majority of the members of the
Committee then in office shall constitute the final and binding act of the
Committee. The Committee may act with or without a meeting being called or held
and shall keep minutes of all meetings held and a record of all actions taken by
written consent.
 
10.3 Powers of Committee.  The Committee shall have all powers and discretion
necessary or appropriate to administer the Plan and to control its operation in
accordance with its terms, including, but not by way of limitation, the
following discretionary powers:
 
(a) To interpret and determine the meaning and validity of the provisions of the
Plan and the options and to determine any question arising under, or in
connection with, the administration, operation or validity of the Plan or the
options;
 
(b) To determine the form and manner for Participants to make elections under
the Plan;
 
(c) To determine any and all considerations affecting the eligibility of any
Employee to become a Participant or to remain a Participant in the Plan;
 
(d) To cause an account or accounts to be maintained for each Participant and
establish rules for the crediting of contributions and/or shares to the
account(s);
 
(e) To determine the time or times when, and the number of shares for which,
options shall be granted;
 
(f) To establish and revise an accounting method or formula for the Plan;
 
(g) To designate a custodian or broker to receive shares purchased under the
Plan and to determine the manner and form in which shares are to be delivered to
the designated custodian or broker;
 
(h) To determine the status and rights of Participants and their Beneficiaries
or estates;
 
(i) To employ such brokers, counsel, agents and advisers, and to obtain such
broker, legal, clerical and other services, as it may deem necessary or
appropriate in carrying out the provisions of the Plan;
 
(j) To establish, from time to time, rules for the performance of its powers and
duties and for the administration of the Plan;
 
(k) To adopt such procedures and subplans (which need not qualify under
Section 423(b) of the Code) as are necessary or appropriate to permit
participation in the Plan by employees who are foreign nationals or employed
outside of the United States; and
 
(l) To delegate to any one or more of its members or to any other person
including, but not limited to, employees of any Employer, severally or jointly,
the authority to perform for and on behalf of the Committee one or more of the
functions of the Committee under the Plan.
 
10.4 Decisions of Committee.  All actions, interpretations, and decisions of the
Committee shall be made in the sole discretion of the Committee and shall be
conclusive and binding on all persons, and shall be given the maximum deference
permitted by law.
 
10.5 Administrative Expenses.  All expenses incurred in the administration of
the Plan by the Committee, or otherwise, including legal fees and expenses,
shall be paid and borne by the Employers, except any stamp duties or transfer
taxes applicable to the purchase of shares may be charged to the account of each
Participant. Any brokerage fees for the purchase of shares by a Participant
shall be paid by the Company, but fees and taxes (including brokerage fees) for
the transfer, sale or resale of shares by a Participant, or the issuance of
physical share certificates, shall be borne solely by the Participant.


A-6



--------------------------------------------------------------------------------



 



10.6 Eligibility to Participate.  No member of the Committee who is also an
employee of an Employer shall be excluded from participating in the Plan if
otherwise eligible, but he or she shall not be entitled, as a member of the
Committee, to act or pass upon any matters pertaining specifically to his or her
own account under the Plan.
 
10.7 Indemnification.  Each of the Employers shall, and hereby does, indemnify
and hold harmless the members of the Committee and the Board, from and against
any and all losses, claims, damages or liabilities, including attorneys’ fees
and amounts paid, with the approval of the Board or the Committee, in settlement
of any claim, arising out of or resulting from the implementation of a duty, act
or decision with respect to the Plan, so long as such duty, act or decision does
not involve gross negligence or willful misconduct on the part of any such
individual.
 
Section 11

 
AMENDMENT, TERMINATION, AND DURATION
 
11.1 Amendment, Suspension, or Termination.  The Board or the Committee, in its
sole discretion, may amend, suspend or terminate the Plan, or any part thereof,
at any time and for any reason. If the Plan is amended, suspended or terminated,
the Board or the Committee, in its discretion, may elect to terminate all
outstanding options either immediately or upon completion of the purchase of
shares on the next Purchase Date (which, notwithstanding Section 2.15, may be
sooner than originally scheduled, if determined by the Board or the Committee in
its discretion), or may elect to permit options to expire in accordance with
their terms (and participation to continue through such expiration dates). If
the options are terminated prior to expiration, all amounts then credited to
Participants’ accounts that have not been used to purchase shares shall be
returned to the Participants (without interest thereon, except as otherwise
required under local laws) as soon as administratively practicable. Except as
provided in Section 3.2 and this Section 11 hereof, no amendment may make any
change in any option theretofore granted which adversely affects the rights of
any Participant unless his or her consent is obtained. To the extent necessary
to comply with Section 423 of the Code (or any successor rule or provision or
any other applicable law, regulation or stock exchange rule), the Company shall
obtain stockholder approval of any amendment in such a manner and to such a
degree as required. The amendment, suspension, or termination of the Plan shall
not, without the consent of the Participant, alter or impair any rights or
obligations under any option theretofore granted to such Participant. No option
may be granted during any period of suspension or after termination of the Plan.
Without stockholder approval and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Committee shall
be entitled to change the duration of an option, limit the frequency and/or
number of changes in the amount withheld during the duration of an option,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the
Committee determines in its sole discretion advisable which are consistent with
the Plan.
 
Without regard to whether any Participant’s rights may be considered to have
been “adversely affected”, in the event the Committee determines that the
ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Committee may, in its discretion and, to the extent necessary
or desirable, modify or amend the Plan to reduce or eliminate such accounting
consequence including, but not limited to:
 
(a) amending the Plan to conform with the safe harbor definition under Statement
of Financial Accounting Standards 123(R), including with respect to an option
issued at the time of the amendment;
 
(b) increasing or otherwise altering the exercise price for any option including
an option issued at the time of the change in exercise price;
 
(c) reducing the maximum percentage of Compensation a Participant may elect to
set aside as payroll deductions;


A-7



--------------------------------------------------------------------------------



 



(d) shortening the duration of any option so that the option ends on a new
Purchase Date, including an option issued at the time of the Committee
action; and
 
(e) reducing the number of shares that may be purchased upon exercise of
outstanding options.
 
Such modifications or amendments shall not require stockholder approval or the
consent of any Participants.
 
11.2 Duration of the Plan.  The Plan shall commence on the date specified
herein, and subject to Section 11.1 (regarding the Board’s and the Committee’s
right to amend or terminate the Plan), shall remain in effect thereafter. Unless
terminated sooner by the Committee or the Board, the Plan will expire May 21,
2018.
 
Section 12

 
GENERAL PROVISIONS
 
12.1 Participation by Subsidiaries.  One or more Subsidiaries of the Company may
become participating Employers by adopting the Plan and obtaining approval for
such adoption from the Board or the Committee. By adopting the Plan, a
Subsidiary shall be deemed to agree to all of its terms, including, but not
limited to, the provisions granting exclusive authority (a) to the Board and the
Committee to amend the Plan, and (b) to the Committee to administer and
interpret the Plan. An Employer may terminate its participation in the Plan at
any time. The liabilities incurred under the Plan to the Participants employed
by each Employer shall be solely the liabilities of that Employer, and no other
Employer shall be liable for benefits accrued by a Participant during any period
when he or she was not employed by such Employer.
 
12.2 Inalienability.  In no event may either a Participant, a former Participant
or his or her Beneficiary, spouse or estate sell, transfer, anticipate, assign,
hypothecate, or otherwise dispose of any right or interest under the Plan; and
such rights and interests shall not at any time be subject to the claims of
creditors nor be liable to attachment, execution or other legal process.
Accordingly, for example, a Participant’s interest in the Plan is not
transferable pursuant to a domestic relations order.
 
12.3 Severability.  In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
 
12.4 Requirements of Law.  The granting of options and the issuance of shares
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies or securities exchanges as the Committee
may determine are necessary or appropriate.
 
12.5 Compliance with Rule 16b-3.  Any transactions under this Plan with respect
to officers, as defined in Rule 16a-1 promulgated under the 1934 Act, are
intended to comply with all applicable conditions of Rule 16b-3. To the extent
any provision of the Plan or action by the Committee fails to so comply, it
shall be deemed null and void to the extent permitted by law and deemed
advisable by the Committee. Notwithstanding any contrary provision of the Plan,
if the Committee specifically determines that compliance with Rule 16b-3 no
longer is required, all references in the Plan to Rule 16b-3 shall be null and
void.
 
12.6 No Enlargement of Employment Rights.  Neither the establishment or
maintenance of the Plan, the granting of options, the purchase of shares, nor
any action of any Employer or the Committee, shall be held or construed to
confer upon any individual any right to be continued as an employee of the
Employer nor, upon dismissal, any right or interest in any specific assets of
the Employers other than as provided in the Plan. Each Employer expressly
reserves the right to discharge any employee at any time, with or without cause.
 
12.7 Apportionment of Costs and Duties.  All acts required of the Employers
under the Plan may be performed by the Company for itself and its Subsidiaries,
and the costs of the Plan may be equitably apportioned by the Committee among
the Company and the other Employers. Whenever an Employer is permitted or
required under the terms of the Plan to do or perform any act, matter or thing,
it shall be done and performed by any officer or employee of the Employers who
is thereunto duly authorized by the Employers.


A-8



--------------------------------------------------------------------------------



 



12.8 Construction and Applicable Law.  The Plan is intended to qualify as an
“employee stock purchase plan” within the meaning of Section 423(b) of the Code.
Subject to Section 10.3(k) any provision of the Plan that is inconsistent with
Section 423(b) of the Code shall, without further act or amendment by the
Company or the Committee, be reformed to comply with the requirements of
Section 423(b). The provisions of the Plan shall be construed, administered and
enforced in accordance with such Section and with the laws of the State of
California, excluding California’s conflict of laws provisions.
 
12.9 Captions.  The captions contained in and the table of contents prefixed to
the Plan are inserted only as a matter of convenience, and in no way define,
limit, enlarge or describe the scope or intent of the Plan nor in any way shall
affect the construction of any provision of the Plan.
 
12.10 Automatic Transfer to Low Price Option Period.  To the extent permitted by
applicable laws, if the fair market value of the Common Stock on any Enrollment
Date is higher than the fair market value of the Common Stock on the first day
of any later Purchase Period during the same option period, then all
Participants in such option period shall be automatically withdrawn from such
option period and automatically re-enrolled in the immediately following new
option period.


A-9